Title: Sylvanus Bourne to Thomas Jefferson, 12 September 1810
From: Bourne, Sylvanus
To: Jefferson, Thomas


          
            Sir.
            Amsterdam Sept 12 1810—
          
           Your letter of the 2d May covering one for the Secretary of the 1t Class of the Royal Institute of Arts & Sciences here was duly recd this day (pr the Hornet Brig of war arrived in France—) & the Inclosure has been duly dld to its address.
          
           Something lately emanated from the Cabinet of the Tuilleries touching the Decrees of Berlin & Milan which at first blush bore a pleasing aspect—but it has passed over as a meteor leaving no trace behind.
          The Agonies of Europe have not yet reached their Crisis nor have the U States yet ceased to feel their Share of the pain & embarrassment resulting therefrom both in a commercial & political point of view—which the want of unanimity in our people & consequent want of energy in the Govt cannot fail to enhance.
          
            I have the honor to be with the greatest respect Yr Ob Servt
            
 S Bourne
          
        